                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                              March 31, 2020
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                 Plaintiff,                        §
VS.                                                §        CRIMINAL ACTION NO. H-12-600-1
                                                   §
EARNEST GIBSON III,                                §
                                                   §
                 Defendant.                        §

                        ORDER DENYING MOTION FOR INJUNCTION

        Earnest Gibson III filed a motion for injunctive relief. His motion seeks an injunction barring

the government from, among other things, using confidential sources, secret informants or agents,

and “paying vulnerable elderly human beings to participate in any criminal activity.” See Docket

Entry No. 851.

        There are four prerequisites for the extraordinary relief of a preliminary injunction. A court

may grant a preliminary injunction only when the movant establishes that: (1) there is a substantial

likelihood that the movant will prevail on the merits; (2) there is a substantial threat that irreparable

harm will result if the injunction is not granted; (3) the threatened injury [to the movant] outweighs

the threatened harm to the defendant; and (4) the granting of the preliminary injunction will not

disserve the public interest. Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011) (citing Byrum v.

Landreth, 566 F.3d 442, 445 (5th Cir. 2009). The party seeking injunctive relief must prove each of

the four elements before a preliminary injunction can be granted. Bluefieid Water Ass’n, Inc. v. City

of Starkville, Miss., 577 F.3d 250, 253 (5th Cir. 2009).
       Gibson’s vague requests fail to identify the violation of any right, and therefore any

likelihood of success on the merits, and fail to identify any irreparable harm. Gibson has not shown

that he is entitled to injunctive relief. His motion, (Docket Entry No. 851), is denied.

               SIGNED on March 31, 2020, at Houston, Texas.



                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 2
